Exhibit 99.1 Fate Therapeutics Announces $10.3 Million Common Stock Private Placement San Diego, CA – August 8, 2016 – Fate Therapeutics,Inc. (NASDAQ: FATE), a biopharmaceutical company dedicated to the development of programmed cellular immunotherapies for cancer and immune disorders, announced today that it has entered into a securities purchase agreement for a private placement with a select group of institutional investors, including funds managed by Franklin Advisers, Inc., under which the investors have agreed to purchase 5,250,000 shares of the Company’s common stock at a price of $1.96 per share, for gross proceeds of approximately $10.3 million. The Company expects to use the proceeds from the transaction primarily to advance its pipeline of programmed cellular immunotherapies and for general corporate purposes.
